        Case 5:20-cv-02428-GEKP Document 13 Filed 01/28/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAMION ELLERBY,
    Plaintiff

       v.                                            CIVIL NO. 20-2428

STEVE MILLER, et al,
     Defendants


                              ~             ORDER
       AND NOW, this;         day of January, 2021, upon consideration of Plaintiff Damion

Ellerby's Amended Complaint (ECF No. 11), it is ORDERED that:

       1.      For the reasons stated in the Court's Memorandum, Mr. Ellerby's Amended

Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

       2.      Mr. Ellerby is given thirty (30) days to file a second amended complaint in the

event he can allege additional facts to state plausible claims. Any second amended complaint

shall identify all defendants in the caption of the second amended complaint in addition to

identifying them in the body of the second amended complaint, shall state the basis for Mr.

Ellerby's claims against each defendant, and shall bear the title "Second Amended Complaint"

and the case number 20-2428. IfMr. Ellerby files a second amended complaint, his second

amended complaint must be a complete document that includes all of the bases for Mr. Ellerby's

claims. Claims that are not included in the second amended complaint will not be considered

part ofthis case. When drafting his second amended complaint, Mr. Ellerby should be mindful

of the Court's reasons for dismissing his Amended Complaint as explained in the Court's
        Case 5:20-cv-02428-GEKP Document 13 Filed 01/28/21 Page 2 of 3



Memorandum. Upon the filing of a second amended complaint, the Clerk shall not make service

until so ORDERED by the Court.

        3.      The Clerk of Court is DIRECTED to send Mr. Ellerby a blank copy of the

Court's form complaint for a prisoner filing a civil rights action bearing the above civil action

number. Mr. Ellerby may use this form to file his second amended complaint ifhe chooses to do

so.

        4.       IfMr. Ellerby does not wish to file a second amended complaint and instead

intends to stand on his Amended Complaint as originally pled, he may file a notice with the

Court within thirty (30) days of the date of this Order stating that intent, at which time the Court

will issue a final order dismissing the case. Any such notice should be titled "Notice to Stand on

Amended Complaint," and shall include the civil action number for this case. See Weber v.

McGrogan, 939 F.3d 232 (3d Cir. 2019) ("If the plaintiff does not desire to amend, he may file

an appropriate notice with the district court asserting his intent to stand on the complaint, at

which time an order to dismiss the action would be appropriate." (quoting Borelli v. City of

Reading, 532 F.2d 950,951 n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696,

703-04 (3d Cir. 1996) (holding ''that the district court did not abuse its discretion when

it dismissed with prejudice the otherwise viable claims ... following plaintiffs' decision not to

replead those claims" when the district court "expressly warned plaintiffs that failure to replead

the remaining claims ... would result in the dismissal of those claims").

       5.    IfMr. Ellerby fails to file any response to this Order, the Court will conclude that




                                                  2
        Case 5:20-cv-02428-GEKP Document 13 Filed 01/28/21 Page 3 of 3



Mr. Ellerby intends to stand on his Amended Complaint and will issue a final order dismissing

this case. 1 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff's intent to stand on his

complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).




1
  The six-factor test announced in Pou/is v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiffs intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the "stand on the complaint" doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41 (b) for failure to comply with a
court order, which require assessment of the Pou/is factors); see also Elansari v. Altria, - F.
App'x-, 2020 WL 1487691, at *1 n.1 (3d Cir. Mar. 25, 2020). Indeed, an analysis under
Pou/is is not required when a plaintiff willfully abandons the case or makes adjudication
impossible, as would be the case when a plaintiff opts not to amend his complaint, leaving the
case without an operative pleading. See Dickens v. Danberg, 700 F. App 'x 116, 118 (3d Cir.
2017) (per curiam) ("Where a plaintiff's conduct clearly indicates that he willfully intends to
abandon the case, or where the plaintiffs behavior is so contumacious as to make adjudication of
the case impossible, a balancing of the Pou/is factors is not necessary."); Baker v. Accounts
Receivables Mgmt., Inc., 292 F.R.D. 171, 175 (D.N.J. 2013) ("[T]he Court need not engage in an
analysis of the six Pou/is factors in cases where a party willfully abandons her case or otherwise
makes adjudication of the matter impossible." (citing cases)).



                                                 3
